                                                                            FILED
                   IN THE UNITED STATES DISTRICT COURT                       MAY 07 2019
                       FOR THE DISTRICT OF MONTANA                           Clerk, U.S Courts
                                                                             District Of Montana
                             BILLINGS DIVISION                                Missoula Division



 UNITED STATES OF AMERICA,                            CR 18- 78-BLG-DLC

                        Plaintiff,

 vs.                                                         ORDER

 TYLER DANIEL EMINETH,

                        Defendant.


       This matter comes before the Court on the United States' Motion for a Final

Order of Forfeiture. The Court, having reviewed said motion and brief, finds:

       1. The United States commenced this action pursuant to 18 U.S.C. § 2253;

       2. An Amended Preliminary Order of Forfeiture was entered on November

            19, 2018;

       3. All known interested parties were provided an opportunity to respond and

that publication has been effected as required by 18 U.S.C.§ 982(b)(l) and 21

U.S.C. § 853(n)(l ); and

       4. It further appears there is cause to issue a forfeiture order under 18

u.s.c. § 2253.
       IT IS ORDERED:

       1.     The Motion for Final Order of Forfeiture is GRANTED.


                                           1
         2.   Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853, free from the claims of any other

party:

              • Galaxy S6 Android cellular telephone, Model SM-G901
              • Samsung Galaxy S8 Android cellular telephone, Model SM-G95OU

         3.   The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

         Dated this ]:¼




                                         Dana L. Christensen, Chief Judge
                                         United States District Court




                                           2
